In an action, inter alia, to declare the rights of way or easements of the parties in and over a certain private road, defendant Earth Excavators, Incorporated, appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County, dated May 8, 1975, as, after a nonjury trial, inter alia, dismissed its counterclaim and cross claims. Judgment modified, on the law, by adding thereto a provision enjoining plaintiff from obstructing or blocking, in any manner, the 30-foot-wide private road known as Norm Avenue. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. A 50-foot right of way over Norm Avenue had been conveyed to appellant. Prior conveyances indicated that Norm Avenue would probably be reduced from its stated width and, in fact, Norm Avenue was subsequently limited, in stages, to its present width of 30 feet. Where a right of way is granted over a stated width, it will depend upon the circumstances of the case whether the reference is to the width of the way or is merely descriptive of the property over which the grantee may have such a way as may be reasonably necessary (Paine v Chandler, 134 NY 385; Dillon v Moore, 270 App Div 79, affd 296 NY 561). Under the circumstances of the present case, a width of 30 feet is reasonable and sufficient. Although it is undisputed that ingress and egress to property without a right to Norm Avenue continues, such use will not be enjoined because it does not materially interfere with appellant’s use. Trial Term determined that trucks and trailers, either delivering to or leased by lessees of the plaintiff, were obstructing and interfering with *884defendant’s use of Norm Avenue. It is not sufficient to declare that defendant is entitled to use the roadway unimpeded by such obstructions. Injunctive relief is appropriate upon the basis of such a finding (see O’Hara v Wallace, 52 AD2d 622). Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.